Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-8, and 10-16 are pending as of the reply and amendments filed on 12/21/21. Claims 4 and 9 have been canceled; claims 11-16 have been newly added. The amendment to the specification to correct the structure of APX2009 is acknowledged and accepted. 
The rejection of claims 1-2 and 6-7 under 102(a)(1) is withdrawn in view of the amendments.
Claims 1-3, 5-8, and 10-16 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeannie Boettler on 1/18/22.
Please amend the claims accordingly:
To claim 5, line 1, after “claim”, replace “4” with “1”.
To claim 10, line 1, after “claim”, replace “9” with “6”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods are not taught or suggested by the prior art. Kelley et. al., US 20140128398 (cited in an IDS); Kelley et. al., WO 2009042542 (of previous record, “Kelley 2”); and Kelley et. al., WO 2012162589 (of previous record, “Kelley 3”) represent the closest prior art. Kelley teaches enhancing DNA base excision repair in subjects undergoing chemotherapy by administering APX3330, but doesn’t teach or suggest treating a patient suffering from diabetes. Kelley 2 teaches treating a subject having a condition of altered angiogenesis comprising administering APX3330, and includes diabetic retinopathy within a list of disorders, but doesn’t teach or suggest treating inflammation and chronic pain in a subject having diabetes, or enhancing base excision repair in a diabetic patient. Kelley 3 teaches APX2032, APX2009, APX2014, and APX2007 for treating a subject having a condition of altered angiogenesis, and includes diabetic retinopathy within a list of disorders, but doesn’t teach or suggest treating inflammation and chronic pain in a subject having diabetes, or enhancing DNA base excision repair in a diabetic patient.
The 1.132 declaration of Dr. Kelley, filed on 8/25/21, discloses that diabetes is a heterogeneous disease that can affect many different organ systems, potentially resulting in a wide variety of complications, and not every diabetic patient suffers inflammation and chronic pain, or is in need of treatment of inflammation and chronic pain via enhancement of the DNA base excision repair pathway. 


Conclusion
Claims 1-3, 5-8, and 10-16 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627